              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:20-cv-00213-MR


KATHERINE DROLETT,              )
                                )
                   Plaintiff,   )
                                )
         vs.                    )               MEMORANDUM OF
                                )               DECISION AND ORDER
ANTHONY BRIAN ROBINSON and      )
ONESPAWORLD RESORT SPAS         )
(NORTH CAROLINA), INC., d/b/a   )
MANDARA SPA                     )
                                )
                   Defendants.  )
_______________________________ )

      THIS MATTER is before the Court on the Motions to Strike filed by

Defendants OneSpaWorld and Brian Robinson. [Doc. 12; Doc. 15].

I.    BACKGROUND

      On August 5, 2020, Katherine Drollett (the “Plaintiff”) filed a Complaint

against Anthony Brian Robinson (“Robinson”) and OneSpaWorld Resort

Spas (North Carolina), Inc., d/b/a Mandara Spa (“OneSpaWorld” and

collectively, the Defendants”). [Doc. 1]. The Plaintiff’s Complaint asserted

claims against Defendant Robinson for battery, assault, intentional infliction

of emotional distress, negligence, and punitive damages. [Id. at ¶¶ 78-105].

The Plaintiff’s Complaint also asserted claims against Defendant



     Case 1:20-cv-00213-MR-WCM Document 22 Filed 11/10/20 Page 1 of 6
OneSpaWorld for respondeat superior, negligent supervision, negligent

retention, and punitive damages.      [Id. at ¶¶ 106-47].     The Plaintiff’s

allegations stem from an alleged sexual assault that occurred when

Defendant Robinson gave her a massage on August 31, 2018 at the

Mandara Spa that Defendant OneSpaWorld operates in Cherokee, North

Carolina.    [Id. at ¶¶ 52-77].     The Plaintiff alleges that Defendant

OneSpaWorld was aware that Defendant Robinson had previously been

accused of sexually assaulting a client during a massage at Mandara Spa.

[Doc. 1 at ¶¶ 7-38].

      On September 29, 2020, Defendant Robinson filed an Answer to the

Complaint, which contained a motion to strike the allegations in the

Complaint regarding the prior sexual assault at Mandara Spa “on the basis

that [those allegations] are irrelevant and inflammatory[.]” [Doc. 10 at 14].

On October 14, 2020, Defendant Robinson filed a separate Motion to Strike

asking the Court to strike the same allegations for the same reasons. [Doc.

15]. On October 26, 2020, the Plaintiff responded to Defendant Robinson’s

Motion to Strike. [Doc. 20]. On October 30, 2020, Defendant Robinson

replied. [Doc. 21].

      On October 1, 2020, Defendant OneSpaWorld filed a Motion to Strike,

asking the Court to strike the allegations in the Complaint regarding the


                                     2

     Case 1:20-cv-00213-MR-WCM Document 22 Filed 11/10/20 Page 2 of 6
alleged prior sexual assault at Mandara Spa on the basis that those

allegations are highly prejudicial and immaterial to the Plaintiff’s cause of

action in this case. [Doc. 12]. On October 15, 2020, the Plaintiff responded

to Defendant OneSpaWorld’s Motion to Strike. [Doc. 17]. On October 21,

2020, Defendant OneSpaWorld replied. [Doc. 19].

II.   STANDARD OF REVIEW

      Rule 12(f) states that the Court “may strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous

matter.” Fed. R. Civ. P. 12(f). “Rule 12(f) motions are generally viewed with

disfavor because striking a portion of a pleading is a drastic remedy and

because it is often sought by the movant simply as a dilatory tactic.” Waste

Mgmt. Holdings, Inc. v. Gilmore, 252 F.3d 316, 347 (4th Cir. 2001) (citation

and quotation marks omitted). “A motion to strike places a ‘sizable burden

on the movant,’ and would typically require a showing that denial of the

motion would prejudice the movant.” Miller v. Rutherford County, No. 1:08-

cv-441, 2008 WL 5392057, at *4 (W.D.N.C. Dec. 19, 2008) (citations

omitted). Such motion will be denied unless the “challenged allegations have

no possible relation or logical connection to the subject matter of the

controversy and may cause some form of significant prejudice to one or more




                                     3

      Case 1:20-cv-00213-MR-WCM Document 22 Filed 11/10/20 Page 3 of 6
of the parties.” Scherer v. Steel Creek Prop. Owner Ass’n, No. 1:13-cv-121,

2014 WL 813824, at *1 (W.D.N.C. Mar. 3, 2014) (citation omitted).

III.   DISCUSSION

       The Plaintiff brings claims for negligent retention, negligent

supervision, respondeat superior, and punitive damages. [Doc. 1. at ¶¶ 98-

100, 106-47]. The allegations regarding Defendant Robinson committing

another prior sexual assault at Mandara Spa and Defendant OneWorldSpa’s

reaction to that alleged prior assault are relevant to those claims. See Hogan

v. Forsyth Country Club Co., 79 N.C. App. 483, 498, 340 S.E.2d 116, 124

(1986) (stating that a plaintiff can establish a claim for negligent supervision

and retention by showing that “an incompetent employee committed a

tortious act resulting in injury to plaintiff and that prior to the act, the employer

knew or had reason to know of the employee's incompetency.”). As such,

those allegations present a logical connection to the subject matter of this

controversy. See Scherer, 2014 WL 813824, at *1.

       The Defendants contend, however, that the cumulative allegations

regarding    the   assault    are    excessive     because     they   are    “overly

comprehensive.”      [Doc. 13 at 4].       While the Plaintiff’s allegations are

extensive, they are germane to this case because the particulars of the

alleged prior assault and Defendant OneSpaWorld’s reaction may ultimately


                                         4

       Case 1:20-cv-00213-MR-WCM Document 22 Filed 11/10/20 Page 4 of 6
be relevant to some of the Plaintiff’s claims. Accordingly, the Defendants’

have not met their “sizable burden” to show that the Plaintiffs’ allegations are

irrelevant to this case. Miller, 2008 WL 5392057, at *4; Scherer, 2014 WL

813824, at *1.

      Finally, the Defendants argue that the inclusion of allegations

regarding alleged criminal conduct previously committed by Defendant

Robinson “is a transparent attempt to backdoor unproven and contested

character evidence suggesting that because Mr. Robinson has a ‘history’ of

sexual misconduct, Plaintiff’s allegations must be true.” [Doc. 31 at 2]. To

the extent that the Defendants suggest that the Plaintiff is attempting to

submit improper character evidence under Federal Rule of Evidence 404,

that question is not properly before the Court on a motion to strike. See Lane

v. Endurance Am. Specialty Ins. Co., No. 3:10-CV-401-MOC-DCK, 2011 WL

1343201, at *3 (W.D.N.C. Apr. 8, 2011) (“The issue before the Court on a

Rule 12(f) motion is not whether evidence is admissible, but whether it is

immaterial, impertinent, and scandalous.”).         Moreover, the Plaintiff’s

Complaint merely presents allegations and has no effect on whether those

allegations are true. The veracity of those allegations will be determined by

the evidence presented in this case, not their inclusion in the Plaintiff’s

Complaint.


                                       5

     Case 1:20-cv-00213-MR-WCM Document 22 Filed 11/10/20 Page 5 of 6
      For these reasons, the Defendants’ Motions to Strike the allegations

related to the alleged prior sexual assault will be denied. See Nixon v.

Majors, No. 3:07-cv-00413-R, 2007 WL 4592277, at *3 (W.D.N.C. Dec. 28,

2007) (stating that “a motion to strike on the basis of irrelevancy should only

be granted when it is clear that the material in question can have no possible

bearing upon the subject matter of the litigation and the material may

prejudice the other party.”) (citation omitted).

                                   ORDER

      IT IS, THEREFORE, ORDERED that Defendant OneSpaWorld and

Defendant Robinson’s Motions to Strike [Doc. 12; Doc. 15] are DENIED.

      IT IS SO ORDERED.

                              Signed: November 10, 2020




                                         6

     Case 1:20-cv-00213-MR-WCM Document 22 Filed 11/10/20 Page 6 of 6
